DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, the claim recites “a warmest heat exchanger”. However, this limitation is unclear as claim 1, from which claim 4 depends, only recites a single heat exchanger. For examination purposes the claim is presumed to mean the warmest of a plurality of heat exchangers as shown in Fig. 1 of the instant application.
	Regarding claims 9-11, the claims recite “a coldest heat exchanger”, “the two coldest heat exchangers”, and “the three coldest heat exchangers”, respectively. However, these limitations are unclear as claim 1, from which the claims ultimately depend, only recites a single heat exchanger. Furthermore, there is no antecedent basis for the recitations of “the two coldest heat exchangers” and “the three coldest heat 
	Regarding claims 12-13, the claims each recite “at least one heat exchanger in the system”. However, this limitation is unclear as claim 1, from which claims 12 and 13 depend, only recites a single heat exchanger. For examination purposes the claim is presumed to mean at least one of a plurality of heat exchangers as shown in Fig. 1 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flynn (US 2006/0168976) in view of Bourke (US 2006/0107944).
	As to claims 1 and 8, Flynn teaches a method of operating a very low temperature refrigeration system, the method comprising:
	flowing a refrigerant stream 116/120 in a direction through flow passages of brazed plate heat exchangers 202, 206, 208, and 212 (Fig. 2, paragraph 76) at a minimum velocity during cooling operation (paragraph 79); and

	Flynn does not explicitly teach flowing streams in a downward or upward direction. However, Bourke teaches that it is known to use a brazed heat exchanger 51 arranged to provide an upward flow from 12.1 to 12.2 and a downward flow from 24 to 22 (Fig. 18A). It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Flynn by utilizing each of the exchangers 202, 206, 208, and 212 in a vertical orientation with downward and upward flows as taught by Bourke because it would allow for a compact configuration wherein each exchanger can be mounted in close proximity to the next exchanger in the flow path and thus construction cost can be reduced by using exchangers mounted in an arrangement requiring minimal piping between each exchanger.
	Flynn teaches that a minimum flow must be maintained to properly manage two phase refrigerant flow in the exchangers (paragraph 79), but is silent regarding what the specific minimum flow must be. However, the specific value of the minimum flow rate in each exchanger necessary for maintaining refrigerant homogeneity is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that system performance degradation will be avoided. Therefore, since the general conditions of the claim were disclosed in the prior art by, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to maintain a minimum flow rate of at least .1 m/s in the first flow direction and at least 2 
	As to claim 2, Flynn teaches the stream 116/120 being a high pressure flow (output at 120 as discussed in paragraph 43) and the stream 148/164 being a low pressure flow (paragraph 44).
	As to claim 4, Flynn, as modified, does not explicitly teach a suction accumulator separating liquid refrigerant from the low pressure stream 148/164 exiting the warmest heat exchanger 202. However, Official Notice is taken that it is well known in the art to utilize a suction accumulator at an inlet of a compressor. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Flynn to utilize a suction accumulator as claimed in order to prevent liquid refrigerant from being introduced to compressor 104.
	As to claim 5, Flynn teaches using a refrigeration duty compressor (paragraph 53).
	As to claims 6-7, Flynn teaches using a conventional compressor 104 (paragraph 53) but is silent regarding the particular type of compressor used. However, it would have been an obvious design choice to modify the reference by having either of a semihermetic or reciprocating compressor, since applicant has not disclosed that having a specific compressor solves any stated problem or provides any unexpected result, and it appears that the system would perform equally well with any readily available type of refrigerant compressor capable of operating at the desired system parameters. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Flynn to utilize either of a semihermetic or 
	As to claims 9-13, Flynn is silent regarding the particular dimensions of the brazed heat exchangers. However, the specific size of each exchanger is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that certain exchanger sizes will provide the necessary heat transfer for achieving the desired low temperature of the system. Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to size the heat exchangers in the manner as claimed in order to achieve the desired system cooling capacity during operation.
 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flynn in view of Bourke as applied to claim 1 above, and further in view of Boiarski (US 7,490,483).
	As to claim 3, Flynn, as modified, does not explicitly teach utilizing an insert as claimed. However, Boiarski teaches using a heat exchanger header insert to maintain homogenous flow of two phase refrigerant (col. 12, lines 45-65). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Flynn to include a header insert as claimed and taught by Bourke in order to maintain homogenous refrigerant flow and to ensure proper system performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763